UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                 7/6/2021
---------------------------------------------------------------X
J & J SPORTS PRODUCTIONS, INC.,                                :
                                                               :      19-CV-3907 (JPO) (RWL)
                                    Plaintiff,                 :
                                                               :
                  - against -                                  :      ORDER
                                                               :
FRANCISCO MENDEZ, et al.,                                      :
                                                               :
                                    Defendants.                :
                                                               :
---------------------------------------------------------------X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

        A status conference was held in this case on June 25, 2021. Plaintiff counsel

appeared       for    the    conference;       neither      defense    counsel   nor   any   defendant

appeared. Defendants were ordered to show cause in writing, by July 1, 2021, why

defense counsel should not be sanctioned for failure to appear and why the case should

not proceed to default judgment. Defendants have not submitted anything in writing or

otherwise submitted anything to respond to the order to show cause.

        Accordingly, Plaintiff shall file for default and then file a motion for default judgment

in accordance with Judge Oetken’s rules, if any, for doing so.

                                                     SO ORDERED.



                                                     _________________________________
                                                     ROBERT W. LEHRBURGER
                                                     UNITED STATES MAGISTRATE JUDGE

Dated: July 6, 2021
       New York, New York

Copies transmitted this date to all counsel of record.



                                                        1
